I dissent from the order denying a rehearing and from the judgment. I do not think that the district attorney of San Francisco, or any other of its executive officers, is legally authorized to employ any person other than his deputies or assistants unless the compensation of such persons has been fixed by law. If an emergency arises which seems to demand the employment of persons whose compensation is not so fixed he is not the sole and exclusive judge of the necessity. That is to be determined by the board of supervisors, and their authority should be invoked; or if, in case of urgency, the executive officer has acted without waiting for previous authority, the regular mode of obtaining a ratification of his act would be, in the city and county of San Francisco, as in the state at large, to present the claim for compensation to the board of supervisors for allowance. (County of Yolo v. Joyce, 156 Cal. 429, [105 P. 125].) Sections 12 and 13 of article III of chapter III of the charter of San Francisco make no distinction between the district attorney and other executive officers of the municipality. If he has *Page 103 
such wide discretion in employing outside assistance for the detection and prosecution of criminals, that the auditor must draw his warrants for the resulting demands upon the treasury without question (and the award of mandate in this case implies that such is the duty plainly imposed upon him by law), then he must do the same thing in case of demands resulting from the employment of extra assistants by other executive officers, and if this is true, it is difficult to see how the board of supervisors can foresee the amount of such demands when framing the budget and levying the taxes to meet the annual expenses of the municipality. The placing or omission of commas in section 12 of the charter above cited appears to me a very slender support for a construction of its meaning which brings it in conflict with the fundamental conception of the proper function of the legislative departments of our local, as well as our state and county governments — i.e., the adjustment of revenues to expenses.